Citation Nr: 0941312	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  What evaluation is warranted for diabetes mellitus type 
II from December 18, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the RO granted service connection for a heart 
condition and assigned a noncompensable evaluation.  The 
Veteran disagreed with the assigned evaluation and a 
Statement of the Case was furnished on this issue in May 
2006.  The Veteran did not perfect an appeal of this issue 
and it is not for consideration by the Board.  See 38 C.F.R. 
§ 20.200, 20.202 (2009).  

The issue of what evaluation is warranted for diabetes from 
December 18, 2003 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent evidence of record shows that the Veteran's 
currently diagnosed hypertension is related to diabetes 
mellitus type II and obesity.


CONCLUSION OF LAW

Hypertension is secondary to service-connected diabetes 
mellitus type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 enhanced VA's duty 
to notify and to assist claimants in substantiating their 
claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In light of the Board's favorable decision 
to grant service connection for hypertension secondary to 
diabetes mellitus, any error in the timing or content of VCAA 
notice or assistance with regard to this issue is considered 
moot.

II. Analysis

In his December 2003 claim, the Veteran reported that he was 
diagnosed with hypertension in February 2002 and with 
diabetes in September 2001.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service treatment records do not show any treatment for or a 
confirmed diagnosis of hypertension and there is no evidence 
of hypertension manifested to a compensable degree within one 
year following discharge from active duty.

The Veteran underwent a VA examination in March 2004.  The 
claims file was reviewed by the examiner.  The Veteran 
reported that he was diagnosed with diabetes in August 2001 
and that hypertension was diagnosed at the same time as 
diabetes or shortly after.  Following the examination the 
diagnosis was hypertension.  The examiner noted that 
hypertension began at the same time as diabetes and was more 
likely than not secondary to diabetes and obesity.

On review, the March 2004 VA opinion is the only competent 
evidence of record addressing the etiology of the Veteran's 
hypertension.  The opinion indicates the Veteran's currently 
diagnosed hypertension is related to both service-connected 
diabetes and nonservice-connected obesity.  Thus, 
hypertension is at least in part due to service-connected 
disability.  

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, resolving reasonable doubt in the 
Veteran's favor, service connection for hypertension is 
warranted.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hypertension is 
granted.  





REMAND

In June 2004, the RO granted entitlement to service 
connection for diabetes mellitus type II and assigned a 20 
percent evaluation.  The Veteran contends he is entitled to a 
higher initial evaluation.  

On review, the January 2004 pre-decision notice issued under 
the VCAA did not specifically address the claim of service 
connection for diabetes.  In February 2006, the RO provided 
notice regarding a claim of increased evaluation for diabetes 
and in August 2006, the Veteran was provided information 
regarding how VA assigns disability ratings and effective 
dates.  The claim was not readjudicated following this 
notice.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The Veteran's claim for increase was most recently addressed 
in a December 2004 Statement of the Case.  Additional 
evidence was added to the claims file subsequent to this date 
and prior to certification.  Specifically, the April 2005 VA 
examination included findings pertaining to the Veteran's 
diabetes and is arguably relevant to this appeal.  Thus, a 
Supplemental Statement of the Case should be provided.  See 
38 C.F.R. §§ 19.31, 19.37 (2009).  

Information in the claims file suggests that the Veteran 
receives treatment for his diabetes at the Pittsburgh VA 
medical center.  On review, VA medical records were most 
recently printed in August 2005.  Hence, additional VA 
medical records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was most recently provided an examination to 
determine the severity of his diabetes in March 2004.  Given 
the five year gap since that examination the Board finds that 
additional examination is warranted.  See 38 C.F.R. § 3.327 
(2009).



Accordingly, the case is REMANDED for the following action:

1.  The RO is to request VA medical records 
pertaining to the Veteran's diabetes 
mellitus type II for the period from August 
2005 to the present from all relevant 
sources.  All records obtained or responses 
received should be associated with the 
claims file.  If the RO cannot locate any 
records which should be in the custody of a 
United States government entity the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 

2.  Thereafter, the Veteran should be 
afforded a VA diabetes examination.  The 
claims folder is to be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
diabetes the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability.  
A complete rationale for any opinions 
expressed must be provided.  

3.  Upon completion of the requested 
development, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Upon completion of the above 
development and any additional development 
deemed appropriate, readjudicate the issue 
of what evaluation is warranted for 
diabetes mellitus type II from December 
18, 2003?  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


